Order, Supreme Court, New York County, entered on April 21, 1976, granting, in part, plaintiffs motion for partial summary judgment, and judgment entered thereon on May 4, 1976, unanimously reversed, on the law, the judgment vacated, and the motion for partial summary judgment denied, without costs and without disbursements. The cross appeals are unanimously dismissed as academic, without costs and without disbursements. The parties married and resided in the State of New Jersey, entered into a separation agreement in that State which provides that it is to "be construed and governed in accordance with the laws of the State of New Jersey” and they obtained a divorce in the courts of New Jersey. Under the circumstances, Special Term erred in applying New York law to the matter before it. The circumstances of the parties and the application to the situation at bar of the law of New Jersey raise questions of fact which can only be determined after a plenary hearing. Concur— Murphy, P. J., Kupferman, Silverman and Capozzoli, JJ.